NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued February 27, 2018
                                 Decided April 5, 2018

                                         Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 17-2366

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Eastern District of Wisconsin.

      v.                                      No. 16-CR-165-1-JPS

JAYLEN CAMPBELL,                              J.P. Stadtmueller,
     Defendant-Appellant.                     Judge.



                                       ORDER

        Jaylen Campbell is complaining in this appeal about his 99-month sentence for
robbing a pharmacy in violation of the Hobbs Act, 18 U.S.C. § 1951(a), and brandishing
a firearm during a crime of violence, id. § 924(c). He contends that the sentence is
procedurally flawed because the district court failed to explain why it is longer than the
sentences his accomplices received. We conclude that the district court adequately
considered this argument, and so we affirm its judgment.
      Campbell joined Tytianna Jackson and her boyfriend, Marquise Jones, in robbing
a Wisconsin pharmacy before the group escaped in a car driven by Roman Whyte.
No. 17-2366                                                                       Page 2

During the crime one of the robbers (unidentified) brandished a firearm belonging to
Jones. Jackson, Jones, and Whyte were all arrested within days of the robbery.
       A few weeks later, Campbell was contacted by police to answer questions about
the robbery. Initially he agreed to come by the police station, but he never showed up
for the meeting, nor did he return further phone calls. Several months later, after
hearing that the FBI had run an ad listing him as a “most wanted” suspect, he turned
himself in to the FBI in South Carolina, where he was then living.
       All four defendants were charged with robbery in violation of the Hobbs Act,
18 U.S.C. § 1951(a), and brandishing a firearm during a crime of violence, id.
§ 924(c)(1)(A)(ii). A conviction under section 924(c) calls for a minimum seven-year
sentence. See id. § 924(c)(1)(A)(ii). Such a sentence must run consecutively with any
other sentence, including that imposed for the underlying offense. See id.
§ 924(c)(1)(D)(ii).
       Jackson and Jones pleaded guilty to both counts in October 2016. Because both
had cooperated with police, the government moved for sentence reductions under
U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e). That motion allowed them to be sentenced
below the statutory minimum for the section 924(c) count. The district court sentenced
each to 15 months for the robbery and a consecutive 60 months for the section 924(c)
count, for a total of 75 months.
        In January 2017 the government met with Campbell, who was accompanied by
counsel, to discuss his possible cooperation in Whyte’s prosecution. At that time,
Campbell agreed to a debriefing session, but a few days later he changed his mind.
Shortly thereafter, Whyte agreed to cooperate and to plead guilty to the robbery count;
for its part, the government agreed to dismiss Whyte’s section 924(c) count and thus to
eliminate any statutory minimum sentence for him. Campbell then renewed his offer to
cooperate, but the government declined. He later pleaded guilty to both counts.
       Campbell, like Jackson and Jones, had a base offense level under the U.S.
Sentencing Guidelines of 19 for the robbery offense, but his criminal history category
was III, whereas theirs was I. This meant that his advisory guideline range of 37–46
months was longer than theirs (30–37 months). Moreover, because Campbell had not
provided assistance to the government, he faced the mandatory consecutive 84-month
sentence for his section 924(c) count.
        At sentencing Campbell sought the shortest permissible sentence—84 months on
the section 924(c) count and one day for the robbery—which he argued would reflect
his alleged lack of culpability relative to his codefendants. To support his request, he
No. 17-2366                                                                            Page 3

cited Dean v. United States, 137 S. Ct. 1170 (2017), which authorizes sentencing courts to
consider the minimum sentence under section 924(c) when choosing a sentence for the
predicate offense and to impose a sentence as short as a day on the predicate count.
Dean, 137 S. Ct. at 1177. Campbell argued that once he turned himself in, he was more
forthcoming about the crime than his codefendants, and that it was unfair to penalize
him with a higher sentence just because he was the last of the group arrested and thus
had less to offer in cooperation. The late timing of his arrest, he maintained, stemmed
not from a desire to evade police but a job opportunity for which he had to leave
Wisconsin.
       The district court was unpersuaded by Campbell’s arguments. It sentenced him
to 15 months’ imprisonment for the robbery conviction, to run consecutively with the
84-month statutory minimum on the section 924(c) conviction; this led to a total
sentence of 99 months, two years longer than Jackson and Jones had received. In
explaining the sentence, the court never mentioned the other defendants. Instead, it
highlighted Campbell’s criminal history and added that he “took off” instead of
meeting with law enforcement when they reached out to him.
       On appeal Campbell primarily contends that the district court did not say
enough about his argument that a sentence longer than 84 months and a day would
create an unwarranted disparity with the sentences received by his codefendants.
See 18 U.S.C. § 3553(a)(6).
       A sentencing judge must consider and address a defendant’s principal mitigating
arguments, so long as they are not frivolous. See United States v. Banks, 828 F.3d 609, 618
(7th Cir. 2016), cert. denied, 137 S. Ct. 1122 (2017). A brief explanation will suffice if the
context and record make the judge’s reasoning clear. We will not reverse if “the record
demonstrates that the court meaningfully considered the defendant's arguments, ‘even
if implicitly and imprecisely.’” Id. (quoting United States v. Diekemper, 604 F.3d 345, 355
(7th Cir. 2010)).
       The record shows that the district court considered Campbell’s arguments, but in
the end it decided to impose a longer aggregate sentence because Campbell had neither
cooperated with law enforcement nor received the benefit of a substantial-assistance
motion. The court justified its action in part on the basis of Campbell’s decisions to back
out of meetings with law enforcement, to avoid their calls, and to leave the state.
(Campbell disputes the district judge’s statement that he “took off” for South Carolina;
he asserts that the government never contested his innocent reason for moving there.
Either way, however, it is undisputed that he left Wisconsin knowing that the police
No. 17-2366                                                                            Page 4

wanted to interview him, and the court reasonably inferred that he also knew that they
wanted to discuss the robbery.)
         A sentencing disparity that is “justified by the fact that some wrongdoers have
accepted responsibility and assisted the prosecution while others have not, is not
‘unwarranted.’” United States v. Bartlett, 567 F.3d 901, 908 (7th Cir. 2009). In addition, the
court is entitled to take differences in criminal history into account. Here, Campbell had
a record of firearm-related offenses, which added up to a more substantial criminal
history than that of his codefendants. See United States v. Vaughn, 722 F.3d 918, 937 (7th
Cir. 2013).
        Campbell also contends that the court overlooked a second mitigating
argument—that he sought a sentence of 84 months and a day based on Dean, 137 S. Ct.
1170. In Dean, the Supreme Court recognized that nothing in section 924(c) prohibits a
district court from imposing a one-day sentence for a predicate crime, so long as it was
imposed consecutive to the minimum section 924(c) sentence. Id. at 1177.
       The district court had no need to address Campbell’s reference to Dean apart
from its consideration of Campbell’s sentencing-disparities argument. That it could
sentence Campbell leniently did not compel it to do so. See United States v. Hancock, 825
F.3d 340, 344 (7th Cir. 2016) (recognizing that a sentencing judge need not address an
argument that is “not individualized to the facts”). In any event the court implicitly
rejected Campbell’s argument for a sentence of one day on the robbery count. The
judge’s admonition that “if you’re going to commit the crime, you better be prepared to
do the time” was a colorful recognition that a one-day sentence on the robbery count
was insufficient to fulfill the purposes of criminal sentencing.
        To the extent Campbell is arguing that the judge was not aware of his discretion
under Dean, we find no merit in the point. Nothing in the record rebuts the
presumption that the judge knew the law. See United States v. Seals, 708 F. App’x 286,
287 (7th Cir. 2018) (presuming judge was aware of Dean six weeks after it was decided).
To rebut this presumption Campbell points to the district judge’s statement at
sentencing that “Congress has taken the discretion away from the judges when it comes
to crimes of violence.” But it is clear from the transcript that the judge was speaking not
of his discretion under Dean, but rather of the 84-month minimum sentence itself, which
the judge correctly noted “Congress has mandated.”
       Finally Campbell contends that the district court violated his Fifth Amendment
rights by enhancing his sentence because he did not speak with police. But Campbell
never invoked the Fifth Amendment in response to the police’s invitation to meet; he
simply did not join the scheduled meeting or return further phone calls. In that sense
No. 17-2366                                                                         Page 5

Campbell’s case is like Roberts v. United States, 445 U.S. 552, 557–58 (1980), in which the
Supreme Court affirmed a sentence that was enhanced for the defendant’s failure to
cooperate with investigators. Roberts asserted that his noncooperation was protected by
the Fifth Amendment, but the Court recognized that the Fifth Amendment privilege “is
not self-executing,” and must be timely asserted before it will limit a court’s broad
sentencing discretion. Id. at 559. Likewise Campbell cannot now recast his avoidance of
the police as an exercise of his constitutional rights.
                                                                              AFFIRMED